DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2022 was filed after the mailing date of the Non-Final Office Action on 10/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 1/14/2022 has been entered.
Disposition of claims: 
Claim 7 has been cancelled.
Claim 20 has been added.
Claims 1-6 and 8-20 are pending.

Response to Arguments
Applicant’s arguments see the section titled “Observations Against Response to Arguments” on pages 44-51 of the reply filed 01/14/2022 regarding the rejections of claims 1-3, 5-6, 8-15, and 17-19 under 35 U.S.C. 103 over Yeh/Takiguchi/Boudreault ‘683/Holzer, the 
Applicant argues that Takiguchi involves a pyridine structure while Yeh involves a pyrimidine structure. Applicant further argues that Takiguchi does not teach the technical effect of dibenzo five-membered ring in red light metal complexes with pyrimidine and diketone ligands (the second paragraphs from the bottom of page 44 of the Remarks of 01/14/2022).
Respectfully, the Examiner does not agree.
The Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the 
The knowledge that an ordinary skill in the art relies upon from Takiguchi is the benefits of the dimethylfluorene moiety as compared with benzene in Compound 23 of Takiguchi.
Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
An ordinary skill in the art would acknowledge that the red shift in the emission maximum wavelength stems from the extended conjugation of the dimethylfluorene moiety as compared with benzene. An ordinary skill in the art would expect that such red shift is provided regardless of whether the top part of Compound 23 of Takiguchi is pyridine or pyrimidine.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that in the comparison of Ir(La366)2(Lb3) and compound A in the present application, it can be seen that only a red shift of 5 nm was produced in the pyrimidine-fluorene and diketone skeleton metal complexes emitting red light (the last paragraphs of page 44 of the Remarks). 
Respectfully, the Examiner does not agree.
Applicant tries to convince that the red shift is small (i.e. 5 nm) in the claimed compound having a pyrimidine moiety in spite of existence of the fluorene moiety (Ir(La366)2(Lb3) vs. Compound A).
There are multiple differences between Ir(La366)2(Lb3) and compound A. 
The chemical structure of Ir(La366)2(Lb3) and compound A are reproduced below.

    PNG
    media_image1.png
    289
    546
    media_image1.png
    Greyscale

The emission wavelength shift of Ir(La366)2(Lb3) as compared with compound A stems from the combinative effect of the removal of a methyl group (see the arrow in the figure above) and the addition of dimethyl indene moiety (see the dashed circle in the figure above). Thus, it is unclear whether the small shift in the emission wavelength is because the complex has the pyrimidine moiety, or because the shift results from the combinative effect.
Applicant’s evidence to compare the emission of Ir(La366)2(Lb3) with Compound A do not prove that the claimed compound having a pyrimidine moiety provides small emission wavelength shift in spite of substitution of benzene with fluorene.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the Examiner completely changed the skeleton of the metal complex such an improvement is difficult to expect for those skilled in the art (the second paragraph of page 46 of the Remarks).
Respectfully, the Examiner does not agree.
The Examiner cited Boudreault ‘661 to modify the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 by substitute hydrogen at R3
Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]).
The only difference in structure between Compound 401 and Comparative Compound 1 is the methyl group at the position corresponding to R3 of Applicant’s Formula 1. 
An ordinary skill in the art would not see complete change of the skeleton of the metal complex when applying the modification. An ordinary skill in the art would see the benefits (i.e. narrower FWHM and better external quantum efficiency) stem from addition of a methyl group to the position corresponding to R3 of Applicant’s Formula 1.
For at least for these reasons, the argument is not found to be persuasive.
Applicant argues that formation of a ring at R1-R4 position of the compounds of Takiguchi is outside the scope and the contents of Yeh (second paragraph of page 48).
Applicant’s argument is not found to be persuasive.
It appears that Applicant does not provide any factual evidence (i.e. page, paragraph, or lines where the teaching away statement is located) that Yeh teaches away formation of a ring at R1-R4 position. 
The only evidences that Applicant provides are US8632893 B2 and US8173274 B2 (the first paragraph of page 48 of the Remarks); however, those references are not the cited in the rejection. The scope or definition disclosed in those references cannot be applied to the cited reference by Yeh (US 2006/0134462 A1).
The cited reference by Yeh (US 2006/0134462 A1) does not criticize, discredit, or otherwise discourage that the substituents at R1-R4 positions of Formula (I) of Yeh being 
Furthermore, the modification does not only rely on the teaching of Yeh. The formation of fused benzo 5-membered ring to the benzene (i.e. substitution of benzene with dimethylfluorene) is taught by Takiguchi. 
Takiguchi teach that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]). 
An ordinary skill in the art would have been motivated to modify the Compound 3 of Yeh by substituting the benzene with dimethyl fluorene.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the paragraph [037] in Boudreault ‘683, which is only a templated content and a general disclosure, without pointing to any compound and having nothing to do with the metal complexes disclosed by Boudreault ‘683 (first paragraph of page 49). Applicant further argues that Boudreault ‘683 does not teach or encourage an alkyl group having at least 3 carbons be substituted to the claimed substitution position corresponding to R1 of Applicant’s Formula 1, Formula 2, and the complex of Yeh as modified by Takiguchi (first paragraph of page 50). 
Respectfully, the Examiner does not agree.
Boudreault '683 teaches that substituents such as alkyl groups, branched or unbranched, and preferably containing at least 3 carbons can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
The benefits of the alkyl group described in the paragraph [037] of Boudreault ‘683 is not limited to a certain substitution position of the complexes of Boudreault ‘683. That is, Boudreault ‘683 does not criticize, discredit, or otherwise discourage that an alkyl group having at least 3 carbon atoms be substituted to the claimed substitution position corresponding to R1 of Applicant’s Formulas 1 and 2 in the complex of Yeh as modified by Takiguchi.
Boudreault ‘683 exemplifies the specific location and structure of the alkyl substituent substituted to the thienopyrimidine ring of the Compound Ir(LAXLV-1780)(LB22) of Boudreault ‘683 ([253]; Example 3 device in Table 2).
Therefore, an ordinary skill in the art would have been motivated to modify the metal complex of Yeh as modified by Takiguchi by substitute hydrogen with an isopropyl group at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Takiguchi, as taught by Boudreault '683 (refer to paragraphs 93-99 of Office Action of 10/14/2021).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that introduction of these alkyl substituents will make the maximum emission wavelength blue shift (first paragraph of page 51).
Below shows paragraph [073] of Boudreault ‘683.

    PNG
    media_image2.png
    342
    510
    media_image2.png
    Greyscale

As Applicant points out the “side chain” causes blue shift of the maximum emission wavelength. In the paragraph, the side chain refers to a tert-butyl group or a derivative of tert-butyl group.
First, Applicant argues that the side chain is not the methyl group (lines 8-9 of page 51 of the Remarks), but there is no teaching away statement that a derivative of tert-butyl group must not encompass a methyl group. For instance, Boudreault ‘683 exemplifies Compound 6040 [Ir(LAXLV-1587)2(LB22)] ([235]) wherein a methyl group is substituted to R2 of the general Formula I of Boudreault ‘683 ([015]). Therefore, a derivative of tert-butyl group stated in [073] could include a methyl group. 

    PNG
    media_image3.png
    272
    376
    media_image3.png
    Greyscale

Secondly, the blue shift of the emission wavelength described in the paragraph [073] of Boudreault ‘683 is not the only benefit of the side chain. Boudreault ‘683 teaches that the side chain provides better EQE and better FWHM as well as a blue shift ([073]). Thus, an ordinary skill in the art would have been motivated to add the side chain to achieve better EQE and better FWHM.
Third, the amount of blue shift caused by the methyl substitution at the R3 position of fluorene is only 4~7 nm (see difference in the emission wavelength between the compounds 401 and 24 and the comparative compounds 1 and 2 of Boudreault ‘661; also see the Applicant’s statements in paragraphs 1-2 of page 48 of Remarks 8/18/2021). On the other hand, the amount of redshift of the emission wavelength that can be achieved by substituting the phenyl ring of Ir(ppy)3 (emission max wavelength of Ir(ppy)3 is 500-510 nm as evidenced by Holzer et al. (see spectrum 5 in Fig. 5 of Chem. Phys. 2005, vol. 308, pages 93-102)) with dimethylfluorene (max emission wavelength of Compound 23 is 545 nm in [141]) is 35-45 nm. Thus, the red shift effect of dimethylfluorene is an order or magnitude higher than the blue shift effect of the methyl substitution to the R3 position of dimethylfluorene. An ordinary skill in the art would have motivated to add the side chain (i.e. methyl at R3 of Applicant’s Formula 1) to achieve the other benefits (i.e. high EQE and narrower FWHM) in spite of having the minor drawback (i.e. blue shift).  
Fourth, the rejection of claim 4 relies upon the teaching of Boudreault ‘661 not Boudreault ‘683 (see paragraphs 120-131 of the Office Action of 10/14/2021). Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]). An ordinary skill in the art 3 position of Applicant’s Formula 1 with a methyl group, based on the teaching of Boudreault '661. 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see last paragraph of page 51 through page 53 of the reply filed 01/14/2022 regarding the rejections of claims 1-3, 5-6, 8-15, and 17-19 under 35 U.S.C. 103 over Yeh/Takiguchi/Boudreault ‘683/Holzer set forth in the Office Action of 10/14/2021 have been considered.
Applicant argues that Takiguchi does not teach or suggest that the structure of Formula 5 must be coordinated with the metal, nor does it disclose or suggest to provide a narrower half-width of the luminescent material. 
Respectfully, the Examiner does not agree.
Takiguchi discloses a general formula of the dibenzo 5-membered ring structure (formula (5) in [041]). Takiguchi exemplifies a specific structure and substitution position of the dibenzo 5-membered ring structure (“Compound No. 23” in [137]-[142]). Thus, the specific structure and substitution position of the dimethylfluorene group are taught by Takiguchi.
Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]). 
In response to Applicant's argument that Takiguchi does not disclose or suggest to provide a narrower half-width of the luminescent material, the fact that applicant has recognized another advantage (i.e. narrower half-width) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Furthermore, the narrower half-width (i.e. FWHM of emission spectrum) is taught by Boudreault ‘661.
Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]). Thus, Yeh in view of Takiguchi and Boudreault ‘661 teaches all the claimed technical features (redder light emission and narrower half-width).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that the compounds involved in the examples of Takiguchi (Compounds 6, 23, 43, 54, 72, 99, 118, 153, 440) and Ir(ppy)3 disclosed by Holzer all involve a pyridine structure, while the basic skeleton of Yeh involves pyrimidine structure, which is quite different from Takiguchi.
Respectfully, the Examiner does not agree.
The Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches 
The knowledge that an ordinary skill in the art relies upon from Takiguchi is the benefit of dimethylfluorene moiety of Compound 23 of Takiguchi as compared with benzene of Ir(ppy)3.
Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
An ordinary skill in the art would have been motivated to substitute the benzene with dimethylfluorene to achieve a long emission wavelength, enhanced solubility in an organic solvent, and facilitating a purification.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that Boudreault ‘683 does not disclose the type of complex of Yeh as modified by Takiguchi and Boudreault ‘683 does not provide clear suggestion and reasonable successful expectation to introduce isopropyl groups on thiophene in Ir(LAXLV-1780)2(LB22).
The Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 
Boudreault '683 teaches that substituents such as alkyl groups, branched or unbranched, and preferably containing at least 3 carbons can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
Boudreault ‘683 exemplifies the specific location and specific structure of the alkyl group substituted to the thienopyrimidine ring of the Compound Ir(LAXLV-1780)(LB22) of Boudreault ‘683 ([253]; Example 3 device in Table 2).
Therefore, an ordinary skill in the art would have been motivated to modify the metal complex of Yeh as modified by Takiguchi by substitute hydrogen with an isopropyl group at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Takiguchi, as taught by Boudreault '683 (refer to paragraphs 93-99 of Office Action of 10/14/2021).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see pages 53-54 of the reply filed 01/14/2022 regarding the rejections of claim 4 under 35 U.S.C. 103 over Yeh/Takiguchi/Boudreault ‘683/Boudreault ‘661 set forth in the Office Action of 10/14/2021 have been considered.
Applicant argues that Boudreault ‘661 teaches away from introduction of a methyl group. 
Respectfully, the Examiner does not agree.
Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]). 
An ordinary skill in the art would have motivated to substitute hydrogen at R3 position of Applicant’s Formula 1 with a methyl group, based on the teaching of Boudreault '661.
While there are clear motivations why the addition of methyl at R3 position of Applicant’s Formula 1, there is a blue shift effect in the emission wavelength as a result of the addition of a methyl group. 
The amount of blue shift caused by the methyl substitution at the R3 position of fluorene is only 4~7 nm (see difference in the emission wavelength between the compounds 401 and 24 and the comparative compounds 1 and 2 of Boudreault ‘661; also see the Applicant’s statements in paragraphs 1-2 of page 48 of Remarks 8/18/2021). On the other hand, the amount of redshift of the emission wavelength that can be achieved by substituting the phenyl ring of Ir(ppy)3 (emission max wavelength of Ir(ppy)3 is 500-510 nm as evidenced by Holzer et al. (see spectrum 5 in Fig. 5 of Chem. Phys. 2005, vol. 308, pages 93-102)) with dimethylfluorene (max emission wavelength of Compound 23 is 545 nm in [141]) is 35-45 nm. 
Thus, the red shift effect of dimethylfluorene is an order or magnitude higher than the blue shift effect of the methyl substitution to the R3 position of dimethylfluorene. An ordinary skill in the art would have motivated to add the side chain (i.e. methyl at R3 of Applicant’s Formula 1) to achieve the other benefits (i.e. high EQE and narrower FWHM) in spite of having the minor drawback (i.e. blue shift).  
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see page 54-55 through page 59 of the reply filed 01/14/2022 regarding the rejections of claim 12 under 35 U.S.C. 103 over Yeh/Takiguchi/Boudreault ‘683/Kim set forth in the Office Action of 10/14/2021 have been considered.
Applicant argues that Kim does not teach the metal complexes disclosed in the present application and Yeh, Takiguchi and Boudreault ‘683.
Kim teaches that deuterium is substituted for some or all of hydrogen atoms of the ligands of an iridium complex to provide improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability ([022]), based on the fact mentioned in [021]. 
Kim discloses the fact about deuterium in [021]; that is, deuterium has greater atomic mass, lower zero point energy, lower vibrational energy, decreased van der Waals force, decreased proton efficiency, and prevented intermolecular collision by vibration.
Therefore, the fact about deuterium is not limited to some example complexes disclosed by Kim. The fact about deuterium is applied to any metal complex including deuterium atom(s).
The advantage recited in [022] including improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability is based on the fact about deuterium (inherent property of deuterium itself based on the teaching of Kim).
Therefore, an ordinary skill in the art would have been motivated to replace hydrogen with deuterium based on the teaching of Kim.
In response to applicant's argument that technical problem solved by Kim is different from the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least for these reasons, the argument is not found to be persuasive.
Applicant’s arguments see pages 55-57 of the reply filed 01/14/2022 regarding the rejections of claims 1-3, 5-6, 8-15, and 17-19 under 35 U.S.C. 103 over Yeh/Takiguchi/Luo/Kamatani/Boudreault ‘683/Holzer, the rejection of claim 4 under 35 U.S.C. 103 over Yeh/Takiguchi/Luo/Kamatani/Boudreault ‘683/Holzer/Boudreault ‘661, the rejection of claim 12 under 35 U.S.C. 103 over Yeh/Takiguchi/Luo/Kamatani/Boudreault ‘683/Holzer/Kim, and the rejection of claim 16 under 35 U.S.C. 103 over Yeh/Takiguchi/Luo/Kamatani/Boudreault ‘683/Holzer/Liao set forth in the Office Action of 10/14/2021 have been considered.
Applicant argues that the compounds of Luo and Kamatani are very different from the metal complex disclosed in the Application, Yeh and Takiguchi in structure. 
Respectfully, the Examiner does not agree.
The Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 
The knowledge that an ordinary skill in the art relies upon from Luo and Kamatani is the benefits of substitution of tert-butyl group to a transition metal complex, more specifically Ir-complex, which is used as the emitter of an organic light emitting device.
Luo teaches that a steric bulky group, tert-butyl substituent group in transition metal complexes can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity (1st paragraph, column 2, page 69).
Kamatani teaches that introducing a substituent such as a methyl or a tert-butyl group ([106]) into a ligand forming the metal complex improves solubility of the ligand upon synthesis of the complex, induces repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency ([106]).
Furthermore, Luo and Kamatani are not the only references to provide the motivation of substitution of the tert-butyl group. Boudreault ‘683 also teaches and suggests the tert-butyl group (see paragraphs 171-174 of Office Action of 10/14/2021).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Boudreault ‘661 teaches away from the introduction of a methyl group as in the present application.
Respectfully, the Examiner does not agree.
The Examiner have provided the response for the similar arguments. See paragraphs 81-88 of this Office Action.
Applicant argues that Kim does not disclose or suggest the metal complexes disclosed in the present application and Yeh, Takiguchi, and Boudreault ‘683.
Respectfully, the Examiner does not agree.
The Examiner have provided the response for the similar arguments. See paragraphs 90-97 of this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1, hereafter Yeh) in view of Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi) and Boudreault et al. (US 2019/0237683 A1, hereafter Boudreault '683), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102, hereafter Holzer).
Regarding claims 1-3, 5-6, 8-11, 13-14, and 17-19, Yeh discloses a metal complex (“organometallic complex”) used for an organic electroluminescent device ([009]).
Yeh discloses the general structure of the metal complex (Formula (I) in [013]) and exemplifies Compound 3 ([035]).

    PNG
    media_image4.png
    371
    690
    media_image4.png
    Greyscale

In Formula (I), M can be Ir; A can be C3-C20 heterocyclic ring; R1-R4 can be hydrogen; C can be acetylacetone group; m is 1~3; n is 0~3; and m + n = 3 ([014]).
Yeh exemplifies an organic electroluminescent device (“Example 4” in [039]; Compound 3 in Table 1) comprising an anode (ITO), an emissive layer comprising Compound 3 as a dopant and CBP as a host, and a cathode (Al), which emits red light ([041]) with CIE (0.59, 0.40) (Table 1).
Yeh does not teach the dibenzo ring structure including substituents R3 and R4 of Applicant’s Formula 1 or Formula 2.
Takiguchi discloses a dibenzo ring structure (formula (5) in [041]) and exemplifies an Ir complex comprising a ligand comprising a dimethylfluorene as the dibenzo ring structure (“Compound No. 23” in [137]-[142]; marked by dashed circle in the figure below)

    PNG
    media_image5.png
    273
    430
    media_image5.png
    Greyscale

Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
Takiguchi teaches the maximum emission wavelength of the compound of Takiguchi (Compound No. 23 in [141]) being 545 nm. It is known in the art that the comparative compound, Ir(ppy)3 ([159]) has emission max wavelength at 500-510 nm, as evidenced by Holzer (spectrum 5 in Fig. 5). The only difference between Compound 23 of Takiguchi and Ir(ppy)3 is that the phenyl part of the phenylpyridine ligand of Ir(ppy)3 is replaced by a dimethylfluorenyl group (marked in the dashed circle in the figure above) in Compound 23. Therefore, Takiguchi as evidenced by Holzer teaches that substitution of phenyl by a dibenzo 5-membered fused ring (i.e. dimethylfluorene) provides red shift of 35-45 nm for the emission max wavelength of the Ir metal complex.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Yeh by replacing the phenyl ring of the left-side ligand of Compound 3 of Yeh by a dimethylfluorene, as taught by Takiguchi. 
The motivation of doing so would provide the metal complex with control of an emission wavelength (particularly to provide a long emission wavelength), red shift of the emission 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has structure as shown below.

    PNG
    media_image6.png
    287
    569
    media_image6.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, wherein R1 and R2 are each hydrogen, which does not read on the limitation of claim 1.
Boudreault '683 discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([015]-[026]).
Boudreault '683 teaches that substituents such as alkyl groups, branched or unbranched, and preferably containing at least three carbons can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
Boudreault ‘683 exemplifies the specific location and structure of the alkyl substituent containing three carbon atoms (i.e. isopropyl group) substituted to the position 7 (corresponding to R1 of Applicant’s Formulas 1 and 2) of the thienopyrimidine unit of the bidentate organic ligand (Compound Ir(LAXLV-1780)(LB22) and Compound Ir(LA1323)2(LB22) in [253]; and Example 3 device in Table 2).

    PNG
    media_image7.png
    279
    649
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi by substitute hydrogen with an isopropyl group (marked by a dashed circle in the figure above) at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Takiguchi, as taught by Boudreault '683. 
The motivation of doing so would provide the metal complex with better solution processibility and lower tendency of recrystallization, as taught by Boudreault '683.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Hydrogen and isopropyl group are known substituents at the substitution position 7 of the thienopyrimidine unit of the Ir complex (corresponding R1 position of Applicant’s Formulas 1 and 2). The substitution B1-RB25 on pages 34-35) disclosed by Boudreault ‘683. The choice of isopropyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are two exemplified substitutable positions within the thienopyrimidine unit of the ligand of Boudreault ‘683 (R11 and R12 of the ligand XLV-LAi in [101]). The choice of the substitution position R11 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has the structure as shown below.

    PNG
    media_image8.png
    321
    600
    media_image8.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi and Boudreault '683 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q is 0; and La is represented by Formula 1, wherein X is S; Y is CR’R”; R4 is no substitution; Lb is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R’, R”, Ra, and Rc are each unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); R1 is a substituted alkyl group having 1 to 20 carbon atoms (isopropyl); and R2, R3, and Rb are each hydrogen, at least one of R1 and R2 is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (isopropyl), meeting all the limitations of claims 1-3, 5-6, and 8-11.
The modification of Compound 3 to the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683, also provides the organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault ‘683 comprising an anode (ITO), an emissive layer comprising the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 as a dopant and CBP (carbazole compound) as a host, and a cathode (Al), wherein the emissive layer is an organic layer, meeting all the limitations of claims 13-14 and 17-18.
The light emitting layer material of the device comprising the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 and CBP is a formulation, meeting all the limitations of claim 19.
Regarding claim 12, the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 reads on all the features of claims 1-3, 5-6, and 8-11, as outlined above.
Applicant recites “The metal complex of claim 8, wherein La and Lb can be partially or fully deuterated.” 
As written, the claim does not require La and Lb to be partially or fully deuterated.
Therefore, the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 reads on all the features of claim 12.
Regarding claim 15, the organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault ‘683 reads on all the features of claims 13-14 and 17-19, as outlined above.
The organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault ‘683 reads on the claim limitation above but fail to teach that the device emits red light.
It is reasonable to presume that the organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault ‘683 emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses the compounds of the present invention provide the desired deep red color ([010]-[011]).
The metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 has identical structure as the compound of the present invention (Formula 1 in [011]) as outlined above. The ligand La of the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 has identical structure as Applicant’s exemplified ligand La244 (page 24 of the instant specification)
Furthermore, the instant specification discloses the organic electroluminescent device comprising Applicant’s Compound Ir(La366)2(Lb3) as a dopant of the emissive layer emits red light with CIE(0.662,0.338) (Table 1 and Table 2).
The metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 has similar structure as Applicant’s compound of Ir(La366)2(Lb3).

    PNG
    media_image10.png
    252
    549
    media_image10.png
    Greyscale

Additionally, Yeh evidences an organic electroluminescent device comprising Compound 3 as a dopant of the emissive layer emits red light with CIE(0.59,0.40) (Table 1; [041]), and Takiguchi teaches red shift of the emission caused by dimethylfluorene substitution ([085], comparison of Compound 23 of Takiguchi with Ir(ppy)3 in [141], [159]).
Therefore, the organic electroluminescent device of Yeh as modified by Takiguchi emits red light due to the similarity of the metal complex structures.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1) and Boudreault et al. (US 2019/0237683 A1) as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Boudreault et al. (US 2016/0111661 A1, hereafter Boudreault '661).
Regarding claim 4, the metal complex and the organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault ‘683 reads on all the features of claims 1-3, 5-6, 8-15, and 17-19, as outlined above.
The metal complex has hydrogen at R3 position of Applicant’s Formula 1, which does not read on the limitation of claim 4; however, Yeh does teach R4 of formula (I) of Yeh (corresponding to R3 of Applicant’s Formula 1) can be substituted by C1-10 alkyl ([014]); and Takiguchi also teaches the substituent of the Formula (5) of Takiguchi (corresponds to R3 of Applicant’s Formula 1) can be a linear or branched alkyl group having 1 to 20 carbon atoms ([044]).
A methyl group is a known substituent at the R3 position of Applicant’s Formula 1 as evidenced by Boudreault ‘661 (R11 in [083]).
Furthermore Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 by substitute hydrogen at R3 position of Applicant’s Formula 1 with a methyl group, as taught by Takiguchi and Boudreault '661. 
The motivation of doing so would provide the metal complex with narrower FWHM and better external quantum efficiency, as taught by Boudreault '661.
Furthermore, an alkyl group is within the scope of the substituent of Formula (5) of Takiguchi. The modification would have been a combination of prior art elements according to 
The modification provides the following compounds.

    PNG
    media_image11.png
    387
    611
    media_image11.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, Boudreault ‘683, and Boudreault ‘661 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q is 0; and La is represented by Formula 1, wherein X is S; Y is CR’R”; R4 is no substitution; Lb is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R’, R”, Ra, Rc, and R3 are each unsubstituted alkyl group having 1, R2, and Rb are each hydrogen, meeting all the limitations of claim 1.
The metal complex of Yeh as modified by Takiguchi and Boudreault ‘661, wherein R3 is methyl, meeting all the limitations of claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1) and Boudreault et al. (US 2019/0237683 A1) as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim).
Regarding claim 12, the metal complex and the organic electroluminescent device of Yeh as modified by Takiguchi and Boudreault '683 reads on all the features of claims 1-3, 5-6, 8-15, and 17-19, as outlined above.
The metal complex of Yeh as modified by Takiguchi and Boudreault '683 is not partially or fully deuterated.
Kim discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device (Abstract; [061]).
Kim teaches that deuterium is substituted for some or all of hydrogen atoms of the ligands of an iridium complex to provide improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability ([022], [066]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi and Boudreault '683 by substituting parts of or all of hydrogen atoms of the left-side ligand of the 
The motivation of doing so would provide the metal complex with improved luminescence efficiency, luminance, current efficiency, power efficiency, thermal stability, as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound is the metal complex of Yeh as modified by Takiguchi and Boudreault '683, wherein hydrogen of the left side ligand of the metal complex is partially or fully deuterated, meeting all the limitation of claim 12.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1) and Boudreault et al. (US 2019/0237683 A1) as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Liao et al. (US 2003/0170491 A1, hereafter Liao).
Regarding claim 16
The device comprises an anode (ITO), an emissive layer comprising the metal complex of Yeh as modified by Takiguchi and Boudreault ‘683 as a dopant and CBP (carbazole compound) as a host, and a cathode (Al), wherein the emissive layer is an organic layer.
The device of Yeh as modified by Takiguchi and Boudreault '683 does not emits white light.
Liao discloses a stacked organic electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the device of Yeh as modified by Takiguchi and Boudreault '683 by staking blue and green electroluminescent units with the red electroluminescent unit of Yeh as modified by Takiguchi and Boudreault '683 to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the organic electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the red electroluminescent unit in the stacked device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light organic electroluminescent device.
The resultant device is a white-light emitting organic electroluminescent device wherein the red electroluminescent unit comprising the metal complex of Yeh as modified by Takiguchi and Boudreault '683, meeting all the limitation of claim 16.

Claims 1-3, 5-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, 69-77, hereafter Luo), Kamatani et al. (US 2010/0219407 A1, hereafter Kamatani), and Boudreault et al. (US 2019/0237683 A1), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102, hereafter Holzer).
Regarding claims 1-3, 5, 8-11, 13-14, and 17-19, Yeh discloses a metal complex (“organometallic complex”) used for an organic electroluminescent device ([009]).
Yeh discloses the general structure of the metal complex (Formula (I) in [013]) and exemplifies Compound 3 ([035])

    PNG
    media_image4.png
    371
    690
    media_image4.png
    Greyscale

In Formula (I), M can be Ir; A can be C3-C20 heterocyclic ring; R1-R4 can be hydrogen; C can be acetylacetone group; m is 1~3; n is 0~3; and m + n = 3 ([014]).
Yeh exemplifies an organic electroluminescent device (“Example 4” in [039]; Compound 3 in Table 1) comprising an anode (ITO), an emissive layer comprising Compound 3 as a dopant and CBP as a host, and a cathode (Al), which emits red light ([041]) with CIE (0.59, 0.40) (Table 1).
Yeh does not teach the dibenzo ring structure including substituents R3 and R4 of Applicant’s Formula 1 or Formula 2.
Takiguchi discloses a dibenzo ring structure (formula (5) in [041]) and exemplifies an Ir complex comprising a ligand comprising a dimethylfluorene as the dibenzo ring structure (“Compound No. 23” in [137]-[142]; marked by dashed circle in the figure below)

    PNG
    media_image5.png
    273
    430
    media_image5.png
    Greyscale

Takiguchi teaches that the dibenzo ring structure (formula (5) in [041]) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhanced solubility in an organic solvent, and facilitating a purification ([085]).
Takiguchi teaches the maximum emission wavelength of the compound of Takiguchi (Compound No. 23 in [141]) being 545 nm. It is known in the art that the comparative compound of Takiguchi, Ir(ppy)3 ([159]) has emission max wavelength at 500-510 nm, as evidenced by Holzer (spectrum 5 in Fig. 5). The only difference between Compound 23 of Takiguchi and Ir(ppy)3 is that the phenyl part of the bidentate phenylpyridine ligand of the Ir(ppy)3 complex is replaced by a dimethylfluorenyl group (marked in the dashed circle in the figure above) in Compound 23. Therefore, Takiguchi as evidenced by Holzer teaches that the dibenzo 5-membered fused ring (dimethylfluorene) provides red shift by 35-45 nm for the emission max wavelength of the Ir metal complex.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Yeh by replacing the phenyl ring of the left-side ligand of Compound 3 of Yeh by a dimethylfluorene, as taught by Takiguchi. 
The motivation of doing so would provide the metal complex with control of an emission wavelength (particularly to provide a long emission wavelength), red shift of the emission 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has structure as shown below.

    PNG
    media_image6.png
    287
    569
    media_image6.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, wherein R1 and R2 are each hydrogen, which does not read on the limitation of claim 1.
Luo discloses a transition metal complex used as the emitter of an organic electroluminescent device (1st paragraph, column 1, page 69; and examples in Scheme 1). 
Luo teaches that a steric bulky group, tert-butyl substituent group in transition metal complexes can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity (1st
Kamatani discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([007]-[008], example compounds in [112]; devices [114], [132]).
Kamatani teaches that introducing a substituent such as a methyl or a tert-butyl group ([106]) into a ligand forming the metal complex improves solubility of the ligand upon synthesis of the complex, induces repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency ([106]).
Boudreault '683 discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([015]-[026]).
Boudreault '683 teaches that substituents such as alkyl groups, branched or unbranched, and preferably containing at least three carbons can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
Boudreault ‘683 exemplifies Compound Ir(LAXLV-1780)(LB22) ([253]; and Example 3 device in Table 2), wherein an alkyl substituent having at least three carbon atoms (i.e. isopropyl group) is substituted at R11 position of the thienopyrimidine part of the ligand of Boudreault ‘683 (corresponding R1 of Applicant’s Formulas 1 and 2). Boudreault ‘683 further exemplifies a thienopyrimidine-containing ligand (LAXLV-1783 on page 29; general structure of ligand XLV-LAi in [101]) which has the same ligand structure as LAXLV-1780 above, except the tert-butyl group at the R11 position in LAXLV-1783, instead of the isopropyl group in LAXLV-1780. Thus, both tert-butyl and isopropyl are the examples of the alkyl substituents having at least three carbon atoms described in [037] such that they would provide similar benefits such as better solution processibility and lower tendency of recrystallization.

    PNG
    media_image12.png
    338
    556
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi by substituting hydrogen with an tert-butyl group at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Takiguchi, as taught by Luo, Kamatani, and Boudreault '683. 
The motivation of doing so would have been to 1) effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity as taught by Luo, 2) induce repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency as taught by Kamatani, and 3) provide better solution processibility and lower tendency of recrystallization, as taught by Boudreault '683.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Hydrogen and tert-butyl group are known substituents at the substitution position 7 of the thienopyrimidine unit of the Ir complex (corresponding R1 position of Applicant’s Formulas 1 and 2). The substitution B1-RB25 on pages 34-35) disclosed by Boudreault ‘683. The choice of tert-butyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are two exemplified substitutable positions within the thienopyrimidine unit of the ligand of Boudreault ‘683 (R11 and R12 of the ligand XLV-LAi in [101]). The choice of the substitution position R11 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has the structure as shown below.

    PNG
    media_image13.png
    365
    529
    media_image13.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q is 0; and La is represented by Formula 1, wherein X is S; Y is CR’R”; R4 is no b is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R’, R”, Ra, and Rc are each unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); R1 is a substituted alkyl group having 1 to 20 carbon atoms (tert-butyl); and R2, R3, and Rb are each hydrogen, at least one of R1 and R2 is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (tert-butyl), meeting all the limitations of claims 1-3, 5, and 8-11.
The modification of Compound 3 to the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683, also provides the organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 comprising an anode (ITO), an emissive layer comprising the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 as a dopant and CBP (carbazole compound) as a host, and a cathode (Al), wherein the emissive layer is an organic layer, meeting all the limitations of claims 13-14 and 17-18.
The light emitting layer material of the device comprising the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 and CBP is a formulation, meeting all the limitations of claim 19.
Regarding claim 6, the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claims 1-3, 5, and 8-11, as outlined above.
The tert-butyl group of the metal complex does not read on the limitation of claim 6; however, Kamatani does teach that introducing a substituent such as a methyl or a tert-butyl group ([106]) into a ligand forming the metal complex improves solubility of the ligand upon synthesis of the complex, induces repulsion of the metal complex molecules to each other, 
Boudreault '683 discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([015]-[026]).
Boudreault '683 teaches that substituents such as alkyl, branched or unbranched can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
Boudreault ‘683 exemplifies a thienopyrimidine-containing ligand (LAXLV-1779 on page 28; general structure of ligand XLV-LAi in [101]) which has the same ligand structure as LAXLV-1780 above, except a methyl group at the R11 position in LAXLV-1779, instead of the isopropyl group in LAXLV-1780. Thus, specific structure and position of the alkyl substituent of a methyl group are exemplified.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi by substituting hydrogen with a methyl group at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Takiguchi, Kamatani, and Boudreault '683. 
The motivation of doing so would have been to induce repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency as taught by Kamatani, and provide better solution processibility and lower tendency of recrystallization, as taught by Boudreault '683.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Hydrogen, a methyl group, and a tert-butyl group are known substituents at the substitution position 7 of the 1 position of Applicant’s Formulas 1 and 2). The substitution of hydrogen with a methyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The methyl group is one of exemplified substituent groups (RB1-RB25 on pages 34-35) disclosed by Boudreault ‘683. The choice of methyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are two exemplified substitutable positions within the thienopyrimidine unit of the ligand of Boudreault ‘683 (R11 and R12 of the ligand XLV-LAi in [101]). The choice of the substitution position R11 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.

    PNG
    media_image14.png
    367
    561
    media_image14.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, Kamatani, and Boudreault '683 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q a is represented by Formula 1, wherein X is S; Y is CR’R”; R4 is no substitution; Lb is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R’, R”, Ra, and Rc are each unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); R1 is a substituted alkyl group having 1 to 20 carbon atoms (methyl); and R2, R3, and Rb are each hydrogen, at least one of R1 and R2 is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (methyl), meeting all the limitations of claims 1-3, 5-6 and 8-11.
Regarding claim 12, the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claims 1-3, 5, and 8-11, as outlined above.
Applicant recites “The metal complex of claim 8, wherein La and Lb can be partially or fully deuterated.” 
As written the claim does not require La and Lb to be partially or fully deuterated.
Therefore, the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claim 12.
Regarding claim 15, the organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claims 13-14 and 17-19, as outlined above.
The organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on the claim limitation above but fail to teach that the device emits red light.
It is reasonable to presume that the organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses the compounds of the present invention provide the desired deep red color ([010]-[011]).
The metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 has identical structure as the compound of the present invention (Formula 1 in [011]) as outlined above. The ligand La of the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 has identical structure as Applicant’s exemplified ligand La246 (page 24 of the instant specification)
Furthermore, the instant specification discloses the organic electroluminescent device comprising Applicant’s Compound Ir(La366)2(Lb3) as a dopant of the emissive layer emits red light with CIE(0.662,0.338) (Table 1 and Table 2).
The metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 has similar structure as Applicant’s compound of Ir(La366)2(Lb3).

    PNG
    media_image10.png
    252
    549
    media_image10.png
    Greyscale

Additionally, Yeh evidences an organic electroluminescent device comprising Compound 3 as a dopant of the emissive layer emits red light with CIE(0.59,0.40) (Table 1; [041]), and 
Therefore, the organic electroluminescent device of Yeh as modified by Takiguchi emits red light due to the similarity of the metal complex structures.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, 69-77), Kamatani et al. (US 2010/0219407 A1), and Boudreault et al. (US 2019/0237683 A1), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102), as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Boudreault et al. (US 2016/0111661 A1).
Regarding claim 4, the metal complex and the organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claims 1-3, 5, 8-15, and 17-19, as outlined above.
The metal complex has hydrogen at R3 position of Applicant’s Formula 1, which does not read on the limitation of claim 4; however, Yeh does teach R4 of formula (I) of Yeh 3 of Applicant’s Formula 1) can be a linear or branched alkyl group having 1 to 20 carbon atoms ([044]).
A methyl group is a known substituent at the R3 position of Applicant’s Formula 1 as evidenced by Boudreault ‘661 (R11 in [083]).
Furthermore Boudreault ‘661 teaches a methyl substitution at the R3 position of Applicant’s Formula 1 provides narrower FWHM and better external quantum efficiency (compare device comprising Compound 401 with that of Comparative Compound 1 in Tables 1 and 2, and [154]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 by substitute hydrogen at R3 position of Applicant’s Formula 1 with a methyl group, as taught by Takiguchi and Boudreault '661. 
The motivation of doing so would provide the metal complex with narrower FWHM and better external quantum efficiency, as taught by Boudreault '661.
Furthermore, an alkyl group is within the scope of the substituent of Formula (5) of Takiguchi. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and a methyl group are known substituent groups of the dibenzo 5-membered unit structure as taught by Yeh and Takiguchi and as evidenced by Boudreault ‘661. Thus, the substitution of hydrogen with methyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the 
The modification provides the following compounds.

    PNG
    media_image15.png
    370
    611
    media_image15.png
    Greyscale

The metal complex of Yeh as modified by Takiguchi, Boudreault ‘683, and Boudreault ‘661 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q is 0; and La is represented by Formula 1, wherein X is S; Y is CR’R”; R4 is no substitution; Lb is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R’, R”, Ra, Rc, and R3 are each unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); and R1, R2, and Rb are each hydrogen, meeting all the limitations of claim 1.
The metal complex of Yeh as modified by Takiguchi and Boudreault ‘661, wherein R3 is methyl, meeting all the limitations of claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, 69-77), Kamatani et al. (US 2010/0219407 A1), and Boudreault et al. (US 2019/0237683 A1), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102), as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Kim et al. (US 2008/0194853 A1).
Regarding claim 12, the metal complex and the organic electroluminescent device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 reads on all the features of claims 1-3, 5, 8-15, and 17-19, as outlined above.
The metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 is not partially or fully deuterated.
Kim discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device (Abstract; [061]).
Kim teaches that deuterium is substituted for some or all of hydrogen atoms of the ligands of an iridium complex to provide improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability ([022], [066]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 by substituting parts of or all of hydrogen atoms of the left-side ligand of the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 with deuterium, as taught by Kim. 
The motivation of doing so would provide the metal complex with improved luminescence efficiency, luminance, current efficiency, power efficiency, thermal stability, as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound is the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683, wherein hydrogen of the left side ligand of the metal complex is partially or fully deuterated, meeting all the limitation of claim 12.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, 69-77), Kamatani et al. (US 2010/0219407 A1), and Boudreault et al. (US 2019/0237683 A1), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102), as applied to claims 1-3, 5-6, 8-15, and 17-19 above, further in view of Liao et al. (US 2003/0170491 A1).
Regarding claim 16
The device comprises an anode (ITO), an emissive layer comprising the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 as a dopant and CBP (carbazole compound) as a host, and a cathode (Al), wherein the emissive layer is an organic layer.
The device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 does not emits white light.
Liao discloses a stacked organic electroluminescent devices wherein blue, green, and red electroluminescent units are stacked to enable the device to emit white light at greatly improved efficiency and operational lifetime ([072]; Fig. 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the device of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 by staking blue and green electroluminescent units with the red electroluminescent unit of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683 to make a white-light-emitting electroluminescent device, as taught by Liao. 
The motivation of doing so would provide the organic electroluminescent device with white light emission at greatly improved efficiency and operational lifetime, as taught by Liao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the red electroluminescent unit in the stacked device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light organic electroluminescent device.
The resultant device is a white-light emitting organic electroluminescent device wherein the red electroluminescent unit comprising the metal complex of Yeh as modified by Takiguchi, Luo, Kamatani, and Boudreault '683, meeting all the limitation of claim 16.

Claims 1-3, 5, 8, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2006/0134462 A1) in view of Zhang et al. (“Highly efficient polymer light-emitting diodes using color-tunable carbazole-based iridium complexes” Chem. Phys. Letts. 2006, vol. 422, page 386-390, hereafter Zhang), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, 69-77, hereafter Luo), Kamatani et al. (US 2010/0219407 A1, hereafter Kamatani), and Boudreault et al. (US 2019/0237683 A1), as evidenced by Holzer et al. (“Absorption and emission spectroscopic characterization of Ir(ppy)3” Chem. Phys. 2005, vol. 308, page 93-102, hereafter Holzer).
Regarding claims 1-3, 5, 8, 10, 12, and 20, Yeh discloses a metal complex (“organometallic complex”) used for an organic electroluminescent device ([009]).
Yeh discloses the general structure of the metal complex (Formula (I) in [013]) and exemplifies Compound 3 ([035])

    PNG
    media_image4.png
    371
    690
    media_image4.png
    Greyscale

In Formula (I), M can be Ir; A can be C3-C20 heterocyclic ring; R1-R4 can be hydrogen; C can be acetylacetone group; m is 1~3; n is 0~3; and m + n = 3 ([014]).
Yeh exemplifies an organic electroluminescent device (“Example 4” in [039]; Compound 3 in Table 1) comprising an anode (ITO), an emissive layer comprising Compound 3 as a dopant and CBP as a host, and a cathode (Al), which emits red light ([041]) with CIE (0.59, 0.40) (Table 1).
Yeh does not teach the dibenzo ring structure including substituents R3 and R4 of Applicant’s Formula 1 or Formula 2.
Zhang discloses a carbazole-based Ir complex used as the emitter of an organic electroluminescent device (Abstract, Ir(2-PyC)2(acac) in Scheme 1, and devices in Fig. 3). 

    PNG
    media_image16.png
    219
    548
    media_image16.png
    Greyscale

Zhang teaches that carbazole fragment was included as a part of the ligand framework to improve hole transporting ability, and facilitate the charge rapping across the bulk for high performance OLEDs ([085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Yeh by replacing the phenyl ring of the left-side ligand of Compound 3 of Yeh by decyl carbazole, as taught by Zhang. 
The motivation of doing so would have been to improve hole transporting ability, and facilitate the charge rapping across the bulk for high performance OLEDs, based on the teaching of Zhang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound has structure as shown below.

    PNG
    media_image17.png
    363
    547
    media_image17.png
    Greyscale

The metal complex of Yeh as modified by Zhang, wherein R1 and R2 are each hydrogen, which does not read on the limitation of claim 1.
Luo discloses a transition metal complex used as the emitter of an organic electroluminescent device (1st paragraph, column 1, page 69; and examples in Scheme 1). 
Luo teaches that a steric bulky group, tert-butyl substituent group in transition metal complexes can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity (1st paragraph, column 2, page 69).
Kamatani discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([007]-[008], example compounds in [112]; devices [114], [132]).
Kamatani teaches that introducing a substituent such as a methyl or a tert-butyl group ([106]) into a ligand forming the metal complex improves solubility of the ligand upon synthesis of the complex, induces repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency ([106]).
Boudreault '683 discloses an Ir-based metal complex used as an emissive layer dopant of an organic electroluminescent device ([015]-[026]).
Boudreault '683 teaches that substituents such as alkyl groups, branched or unbranched, and preferably containing at least three carbons can be used to provide better solution processibility and lower tendency of recrystallization ([037]).
Boudreault ‘683 exemplifies Compound Ir(LAXLV-1780)(LB22) ([253]; and Example 3 device in Table 2), wherein an alkyl substituent having at least three carbon atoms (i.e. isopropyl group) is substituted at R11 position of the thienopyrimidine part of the ligand of Boudreault ‘683 (corresponding R1 of Applicant’s Formulas 1 and 2). Boudreault ‘683 further exemplifies a thienopyrimidine-containing ligand (LAXLV-1783 on page 29; general structure of ligand XLV-LAi in [101]) which has the same ligand structure as LAXLV-1780 above, except the tert-butyl group at the R11 position in LAXLV-1783, instead of the isopropyl group in LAXLV-1780. Thus, both tert-butyl and isopropyl are the examples of the alkyl substituents having at least three carbon atoms described in [037] such that they would provide similar benefits such as better solution processibility and lower tendency of recrystallization.

    PNG
    media_image12.png
    338
    556
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Yeh as modified by Zhang by substituting hydrogen with an tert-butyl group at the substitution position R1 of Applicant’s Formula 1 in the left-side ligand of the complex of Yeh as modified by Zhang, as taught by Luo, Kamatani, and Boudreault '683. 
The motivation of doing so would have been to 1) effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity as taught by Luo, 2) induce repulsion of the metal complex molecules to each other, suppresses concentration quenching, enables high doping concentration in the device, increases the light emitting efficiency as taught by Kamatani, and 3) provide better solution processibility and lower tendency of recrystallization, as taught by Boudreault '683.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Hydrogen and tert-butyl group are known substituents at the substitution position 7 of the thienopyrimidine unit of the Ir complex (corresponding R1 position of Applicant’s Formulas 1 and 2). The substitution of hydrogen with a tert-butyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The tert-butyl group is one of exemplified substituent groups (RB1-RB25 on pages 34-35) disclosed by Boudreault ‘683. The choice of tert-butyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are two exemplified substitutable positions within the thienopyrimidine unit of the ligand of Boudreault ‘683 (R11 and R12 of the ligand XLV-LAi in [101]). The choice of the substitution position R11 would have been one from a finite number of identified, predictable solutions, with a reasonable 
The resultant compound has the structure as shown below.

    PNG
    media_image18.png
    388
    665
    media_image18.png
    Greyscale

The metal complex of Yeh as modified by Zhang, Luo, Kamatani, and Boudreault '683 has identical structure as Applicant’s Formula M(La)m(Lb)n(Lc)q of claim 1, wherein m is 2; n is 1; q is 0; and La is represented by Formula 1, wherein X is S; Y is NR; R4 is no substitution; Lb is 
    PNG
    media_image9.png
    90
    83
    media_image9.png
    Greyscale
; R is unsubstituted alkyl group having 1 to 20 carbon atoms (decyl); Ra and Rc are each unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); R1 is a substituted alkyl group having 1 to 20 carbon atoms (tert-butyl); and R2, R3, and Rb are each hydrogen, at least one of R1 and R2 is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (tert-butyl), meeting all the limitations of claims 1-3, 5, 8, 10, 12, and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786